Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 15, 2006                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  132301 & (65)                                                                                       Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v      	                                                         SC: 132301
                                                                   COA: 267761
                                                                   Calhoun CC: 2005-03191-FC;
                                                                   2005-003140-FC;
                                                                   2005-002906-FC
  GENAIL QUINCY POSTLEY, JR., 

           Defendant-Appellant. 


  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the October 10, 2006 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the question
  presented should now be reviewed by this Court. We further ORDER that the stay
  entered by this Court on January 9, 2006 in People v Postley, Docket No. 130272, is
  DISSOLVED.

        KELLY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 15, 2006                   _________________________________________
         p1108                                                                Clerk